Citation Nr: 0023783	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-08 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He also served in the United States Navy 
Reserves from June 1947 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
A notice of disagreement was received in March 1999.  A 
statement of the case was issued in May 1999.  A substantive 
appeal was received from the veteran in May 1999.  A Travel 
Board hearing was scheduled for November 1999, but the 
veteran failed to appear.


FINDINGS OF FACT

The veteran has presented no competent evidence tending to 
demonstrate that he suffers from hearing loss as a result of 
his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty or active duty 
for training.  Service connection may also be granted for 
disability resulting from an injury incurred or aggravated 
during inactive duty training.  38 U.S.C.A. §§ 101(2), (24), 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran contends that service connection is warranted for 
hearing loss.

With regard to the first requirement under Caluza, the Board 
notes that it is bound by the definition of hearing loss as 
found in 38 CFR § 3.385 (1999), as to the determination of 
what amount of hearing loss constitutes a disability.  That 
regulation states that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

During the VA audiological examination conducted in October 
1998, the veteran was found to have an auditory threshold of 
greater than 40 decibels in many frequencies for both ears.  
Because the veteran's auditory threshold is greater than 40 
decibels in at least one of the listed frequencies, there is 
no question that the veteran has a current disability under 
38 CFR § 3.385 (1999), thus satisfying the first Caluza 
requirement.

Regarding the second requirement of Caluza, the Board notes 
that none of the veteran's service medical records (SMRs) 
indicate that he was treated at any time for hearing loss 
while in service.  The report of the veteran's separation 
examination of December 1942 indicates that he was rated 
15/15 in both ears for both spoken and whispered voice.

However, the veteran has pointed to a specific incident in 
service that he alleges caused acoustic trauma which resulted 
in his hearing loss.  Specifically, he alleges that a pistol 
was fired in proximity to his left ear, temporarily deafening 
him in that ear for three days.  He also alleges that 
exposure to acoustic trauma in conjunction with his inservice 
duties as a flying ordnanceman contributed to his hearing 
loss.  Although there is no evidence of the alleged incident 
in the veteran's record, and no record of the veteran ever 
being treated in service as a result of this incident, or the 
alleged acoustic trauma, for the purposes of a well grounded 
analysis only, the Board will accept the statements of the 
veteran as sufficient evidence of an incidence in service, 
thus fulfilling the second requirement of Caluza.  (It is 
noted that the veteran's separation papers reflect that he 
was an aviation ordnanceman.)

Regarding the third requirement of Caluza, the Board notes 
that the veteran has submitted no competent (medical) 
evidence tending to show a relationship between his current 
disability and the incident he alleges was the cause of this 
injury.  The Board notes that the veteran was sent a letter 
from the RO in September 1998, requesting that he submit 
medical evidence showing treatment for hearing loss since 
discharge to present, but the veteran submitted no such 
evidence. The veteran has simply stated that he believes that 
his hearing loss is related to the aforementioned incident 
and exposure in service.  A claimant's opinion that he has a 
disorder, and/or his opinion that the disorder is 
attributable to his service, is not sufficient to render his 
claim well-grounded. Hicks v. West, 12 Vet. App. 86, 89 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Further, the October 1998 VA examination report does not 
indicate that the veteran's hearing loss was in any way 
related to his service.  Therefore, without any medical 
evidence of a relationship between the veteran's current 
disability and any incident in service, the third prong of 
Caluza is not met, and the claim is found to be not well-
grounded.

It should be noted that certain chronic conditions, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, that 
presumption cannot be made in this case, because the veteran, 
although provided the opportunity to do so, has not submitted 
any medical evidence tending to show that his hearing loss 
became manifest to a compensable degree within one year of 
his separation from active duty.


ORDER

Entitlement to service connection for hearing loss is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

